MATHEWS, Justice.
This is an appeal from a final decree of divorce. One of the principal, issues in this suit is that there had been filed and was pending at the time of these proceedings, a suit in Washington, D. C. for a divorce mensa et thoro. A judgment was entered in that suit whereby the wife received title to certain real property and claims that such suit operated as res judi-cata upon the final decree of divorce now under review or worked an estoppel by judgment as to the appellees cause of action.
The causes of action were entirely different. In the Washington, D. C. suit the appellant merely alleged desertion and cruelty as a ground for separate maintenance. In the Florida suit for divorce the appellee alleged habitual .intemperance together with extreme cruelty and desertion as the , grounds for divorce. The record shows that habitual intemperance was not an issue in the Washington, D. C. suit and it was an issue in the Florida suit, arid the evidence was more than sufficient to sustain the Chancellor in finding that the appellant had been guilty of habitual intemperance. All of the assignments of error, pleadings, testimony and final de*295cree of the Chancellor have been carefully reviewed, and the final decree of the Chancellor was without reversible error.
It is, therefore, ordered that the final decree of the Chancellor be and the same is hereby
Affirmed.
ROBERTS, C. J., and TERRELL and SEBRING, JJ., concur.